IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE


            STATE OF TENNESSEE v. MARCUS ZERON JONES

                  Appeal from the Circuit Court for Maury County
                       No. 22116     Robert L. Jones, Judge




               No. M2015-02030-CCA-R3-CD – Filed March 31, 2016
                        _____________________________


The Appellant, Marcus Zeron Jones, is appealing the trial court’s denial of his motion to
correct an illegal sentence filed pursuant to Rule of Criminal Procedure Rule 36.1 The
State has filed a motion asking this Court to affirm pursuant to Court of Criminal Appeals
Rule 20. Said motion is hereby granted.


Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J.. and ROBERT W. WEDEMEYER, J., joined.

Marcus Zeron Jones, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel,
for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION


        The record on appeal before us reflects that in December 2012 the Appellant was
charged with the sale of over 0.5 grams of cocaine in a drug-free school zone. On May
6, 2014, the Appellant pled guilty and was sentenced as a standard offender to eight years
imprisonment. On September 15, 2015, the Appellant filed a motion to correct an alleged
illegal sentence pursuant to Tennessee Rule of Criminal Procedure 36.1. The trial court
summarily denied the motion on October 1, 2015. The Appellant timely filed notice of
appeal. Following the filing of the record on appeal and the Appellant’s brief, the State
filed a motion to affirm the ruling of the trial court pursuant to Rule 20. For the reasons
stated below, said motion is hereby granted.

        Initially, the Court notes that the record on file does not include a copy of the
guilty plea. Nevertheless, the Court possesses sufficient information to issue a ruling on
the merits. Rule 36.1 permits a defendant to seek correction of an unexpired illegal
sentence at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n
illegal sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court
recently interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and
concluded that the definition “is coextensive, and not broader than, the definition of the
term in the habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn.
2015). The court then reviewed the three categories of sentencing errors: clerical errors
(those arising from a clerical mistake in the judgment sheet), appealable errors (those for
which the Sentencing Act specifically provides a right of direct appeal) and fatal errors
(those so profound as to render a sentence illegal and void). Id. Commenting on
appealable errors, the court stated that those “generally involve attacks on the correctness
of the methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id.

       If a person is convicted of the sale of cocaine pursuant to Tenn. Code Ann. § 39-
17-417, and the sale occurred on the grounds of a school, or within 1000 feet thereof, that
person shall be punished one classification higher than is provided in § 39-17-417 (b)-(i).
Tenn. Code Ann. § 39-17-432. The sale of more than 0.5 grams of cocaine is a Class B
felony (§ 39-17-417(c)(1)), but because the sale in this case took place in a drug-free
zone, the charge was elevated to a Class A felony. Although the Appellant was charged
with a Class A felony, the record reflects that he pled guilty to a Class B felony and was
sentenced as a standard, Range 1 offender to eight years at 100%. See Tenn. Code Ann.
§ 39-17-432(c) (requiring full service of at least the minimum sentence for the
appropriate range). The sentencing range for a Class B felony in Range 1 is eight to
twelve years. Tenn. Code Ann. § 40-35-112(a)(2). Clearly, the Appellant’s eight year
sentence at 100% is authorized by the applicable statutes and, thus, not illegal.

      The Appellant’s attacks against the factual allegations contained in the indictment
and any other challenges to the validity of his guilty plea are insufficient to state a
                                              2
colorable claim for relief in a Rule 36.1 motion. As this Court has emphasized, Rule 36.1
“provide[s] an avenue for correcting allegedly illegal sentences. The Rules does not
provide an avenue for seeking the reversal of convictions.” State v. Jimmy Wayne
Wilson, No. E2013-02354-CCA-R3-CD, 2014 WL 1285622 (Tenn. Crim. App., Mar. 31,
2014), perm. to app. denied, (Tenn., Nov. 19, 2014) (emphases in original).

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20. Because, however, there is an apparent clerical error in the
judgment sheet, the matter is remanded to the trial court for the entry of a corrected
judgment reflecting that the indicted offense in count 1 is a Class A felony.




                                               _________________________________
                                               TIMOTHY L. EASTER, JUDGE




                                           3